Hammond, J.
As frequently happens in cases of this kind, the evidence as to many of the material points was very conflicting. We have carefully examined it, and are of opinion that the questions whether the plaintiff in the management of his team and in his efforts to ascertain whether a car was approaching used due care, and whether the defendant in the management and equipment of its car was negligent, were questions of fact and not of law. The case was properly submitted to the jury.
Exceptions overruled.